    Case 1:19-cv-00753-JAP-CG Document 46-1 Filed 01/24/20 Page 1 of 16




LISA S. GAST, ESQ.                                 JENNIFER BREAKELL, ESQ.
(pro hac vice)                                     City Attorney for the
KRISTEN CONNOLLY McCULLOUGH, ESQ.                      City of Farmington, New Mexico
(pro hac vice)                                     800 Municipal Drive
Duncan, Weinberg, Genzer & Pembroke, P.C.          Farmington, NM 87401
1667 K Street, NW                                  Telephone: 505-599-1122
Suite 700                                          Facsimile: 505-599-1119
Washington, DC 20006                               jbreakell@fmtn.org
Telephone: 202-467-6370
Facsimile: 202-467-6379
lsg@dwgp.com
kc@dwgp.com


SEAN M. NEAL, ESQ.
(pro hac vice)
Duncan, Weinberg, Genzer & Pembroke, P.C.
915 L Street
Suite 1410
Sacramento, CA 95814
Telephone: 916-498-0121
Facsimile: 916-498-9975
smn@dwgp.com

Attorneys for Defendant
CITY OF FARMINGTON, NEW MEXICO
D/B/A Farmington Electric Utility System



                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO

VOTE SOLAR; MICHAEL EISENFELD; )
JAMES NEIDHART; JEFFREY        )                  No. 1:19-cv-00753-JAP-CG
NEIDHART; STEVEN BAIR; NEIL    )
TRIBBETT; JERRY KNUTSON;       )                  DEFENDANT CITY OF
VICKIE SLIKKERVEER;            )                  FARMINGTON’S MEMORANDUM
THE COLISEUM, INC. (D/B/A THE  )                  OF POINTS AND AUTHORITIES
COLOSSEUM GYM); DAVID FOSDECK; )                  IN SUPPORT OF MOTION TO
STEPHEN ELLISON; AND ERIN      )                  COMPEL DOCUMENT PRODUCTION
HOURIHAN,                      )                  FROM PLAINTIFFS
     Plaintiffs,               )

 DEFENDANT CITY OF FARMINGTON’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
                         COMPEL DOCUMENT PRODUCTION FROM PLAINTIFFS

                                             1
       Case 1:19-cv-00753-JAP-CG Document 46-1 Filed 01/24/20 Page 2 of 16




                                              )
                                              )
v.                                            )
                                              )
CITY OF FARMINGTON, NEW                       )
MEXICO, D/B/A FARMINGTON                      )
ELECTRIC UTILITY SYSTEM,                      )
      Defendant.                              )

         Pursuant to Rules 34 and 37 of the Federal Rules of Civil Procedure (“Fed R. Civ.

Proc.”), and Rules 7.1, 26.1, 26.6 and 37.1 of the U.S. District Court, District Court of New

Mexico, Local Rules of Civil Procedure (“Local Rule(s)”), Farmington Electric Utility System

(“FEUS” or “Defendant”) hereby moves the Court for an order compelling Plaintiffs Vote Solar,

Michael Eisenfeld, James Neidhart, Jeffrey Neidhart, Steven Bair, Neil Tribbett, Jerry Knutson,

Vickie Slikkerveer, The Coliseum (d/b/a The Colosseum Gym), David Fosdeck, Stephen Ellison,

and Erin Hourihan (collectively, “Plaintiffs” or “Vote Solar”), to produce documents responsive

to Defendant’s First Requests for Production of Documents (Exhibit A), 1 specifically to Request

Nos. 2, 3 and 4.

         Although the parties have been working diligently on resolving all discovery issues

without Court intervention, today marks the deadline for filing a motion to compel, pursuant to

Local Rule 26.6. Fact discovery is continuing, including but not limited to, depositions and

additional requests for production.




1
 Defendant’s Requests for Production and Plaintiffs’ Objections and Responses are attached
pursuant to Local Rule 37.1.
     DEFENDANT CITY OF FARMINGTON’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
                             COMPEL DOCUMENT PRODUCTION FROM PLAINTIFFS

                                                  2
        Case 1:19-cv-00753-JAP-CG Document 46-1 Filed 01/24/20 Page 3 of 16




                                          BACKGROUND

         This proceeding was initiated by Plaintiffs on August 16, 2019, 2 alleging, inter alia, that

Defendant’s Standby Service Riders for electric customers that receive service from FEUS are

improper and violate the Public Utilities Regulatory Policies Act of 1978 (“PURPA”). 3

Subsequent to initial pleadings and disclosures, the parties have been engaging in discovery.

         Defendant submitted its First Set of Requests for Production of Documents to Plaintiffs

on November 25, 2019 (See Exh. A). Defendant and Plaintiffs agreed to an extension of the 30-

day deadline for submittal of objections, so that Plaintiffs could submit objections and responses

by January 3, 2020. Defendant offered to provide until January 8, 2020 to complete document

production. On January 3, 2020, Plaintiffs provided objections and responses to Defendant (See

Exh. B) and documents responsive to Defendant’s requests for production. On January 8, 2020,

Plaintiffs provided to Defendant a privilege log and affirmed that they had no further documents

to provide responsive to the Defendant’s requests.

         The documents in dispute are those withheld in Response to Requests Two, Three and

Four, which are repeated below:

                 Request No. Two:
                 Provide all DOCUMENTS reflecting or associated with bids for
                 SELF-GENERATING POWER FACILITIES received for YOUR
                 residence/business, received up to the time of contracting for
                 installation, including, but not limited to:
                 a. DOCUMENTS reflecting installation, construction and
                 development date(s), system description, design, size, equipment
                 list, performance specifications (including capacity factor), and all
                 costs; and



2
    Plaintiff’s Complaint is listed in the Court’s Docket on PACER as Document No. 1.
3
    Pub. L. 95-617, 92 Stat. 3117, 16 U.S.C. §§ 2601, et seq. (2020).
     DEFENDANT CITY OF FARMINGTON’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
                             COMPEL DOCUMENT PRODUCTION FROM PLAINTIFFS

                                                   3
  Case 1:19-cv-00753-JAP-CG Document 46-1 Filed 01/24/20 Page 4 of 16




            b. DOCUMENTS reflecting alternatives considered for installing
            the SELF-GENERATING POWER FACILITIES in question.

            Request No. Three:
            Provide any DOCUMENTS and COMMUNICATIONS reflecting
            the actual, final net costs of YOUR SELF-GENERATING
            POWER FACILITIES, including but not limited to, bills of sale,
            receipts or other proofs of purchase. Such DOCUMENTS and
            COMMUNICATIONS should include support for all costs and
            benefits associated with the planned and/or installed SELF-
            GENERATING POWER FACILITY in order to calculate the net
            costs to YOU, including, but not limited to, any subsidies, rebates,
            or tax credits associated with the SELF-GENERATING POWER
            FACILITY.

            Request No. Four:
            Provide all DOCUMENTS reflecting or including economic
            analyses conducted by or provided to YOU, regarding the expected
            savings of the installed SELF-GENERATING POWER
            FACILITY or otherwise associated with the operation of the
            SELF-GENERATING POWER FACILITY.

    Plaintiffs responded on January 3, 2020 with the following objections and responses:

            Request No. Two:

            Objection: Plaintiffs object to this request on the grounds the
            requested documents are not relevant to any party’s claim or
            defense, are not proportional to the needs of the case, and to the
            extent that Defendants already possess information submitted
            through applications by Plaintiffs, that the parties’ relative access
            to the information and Defendants’ superior resources outweigh
            the burden to Plaintiffs.

            Response: Subject to and without waiving the above objections,
            Plaintiffs are providing documents with Bates range PL000001
            through PL000092 related to Plaintiffs Eisenfeld, Hourihan,
            Fosdeck and Ellison reflecting installation, construction and
            development date(s), system description, design, size, equipment
            list, performance specifications (including capacity factor), and all
            costs. Requested documents reflecting alternatives considered for
            installing self-generating power facilities in question 2(b) do not
            exist.

DEFENDANT CITY OF FARMINGTON’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
                        COMPEL DOCUMENT PRODUCTION FROM PLAINTIFFS

                                               4
      Case 1:19-cv-00753-JAP-CG Document 46-1 Filed 01/24/20 Page 5 of 16




                Request No. Three:

                Objections: Plaintiffs object to this request as (1) vague and
                ambiguous as to the meaning of “net costs,” “costs and benefits
                associated with the planned and/or installed” equipment, “net costs
                to YOU,” and “subsidies, rebates, or tax credits associated with”
                equipment; and (2) as not relevant to any claim or defense in this
                case and, therefore, not within the scope of discovery.

                Response: Subject to and without waiving the objections above,
                Plaintiffs are producing documents with Bates range PL000093
                through PL000113 related to Plaintiffs Eisenfeld, Hourihan,
                Fosdeck, and Ellison.

                Request No. Four:

                Objections: Plaintiffs object to this request as (1) vague and
                ambiguous as to the meaning of “economic analyses” and
                “expected savings”; and (2) as not relevant to any claim or defense
                in this case and, therefore, not within the scope of discovery.

                Response: Subject to and without waiving any objections,
                documents produced in response to requests 2(a) and 3, above,
                may be responsive to this request. In addition, Plaintiffs are
                producing documents with Bates range PL000114 through
                PL000116 in response to this request.

        Plaintiffs state that they respond to the requests as they may pertain to Mr. Eisenfeld, Ms.

Hourihan, Mr. Fosdeck and Mr. Ellison. These four Plaintiffs are subject to Defendant’s Partial

Motion to Dismiss under Rule 12(b)(1), filed with the Court on September 11, 2019 (“Partial

Motion to Dismiss”) 4. In its Partial Motion to Dismiss, FEUS alleged that these four Plaintiffs

lack standing to pursue the Complaint, 5 as such Plaintiffs, inter alia, have not installed self-

generating electric facilities on their property nor received service subject to FEUS’s Standby



4
 See Doc. 11 on Court Docket Sheet.
5
 Defendant also moved to dismiss Vote Solar for lack of standing under 12(b)(1) on different
bases. Defendant’s Partial Motion to Dismiss remains pending before this Court.
    DEFENDANT CITY OF FARMINGTON’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
                            COMPEL DOCUMENT PRODUCTION FROM PLAINTIFFS

                                                  5
      Case 1:19-cv-00753-JAP-CG Document 46-1 Filed 01/24/20 Page 6 of 16




Service Rider. Plaintiffs submitted objections to Requests Two, Three, and Four on the basis

that the requests are not relevant to any claim or defense in this case and, therefore, not within

the scope of discovery. Plaintiffs also objected on the basis of the purported vagueness of certain

terms in the Requests as to Defendants other than those four persons 6, but nevertheless submitted

responsive documents as to the four Plaintiffs subject to the Motion to Dismiss, Mr. Eisenfeld,

Ms. Hourihan, Mr. Fosdeck and Mr. Ellison.

        Defendants seek an order from the Court compelling the production of documents by

Plaintiffs to Request Nos. Two and Three. In discussions with Plaintiffs, Defendants

subsequently clarified that Plaintiffs had not analyzed Request No. Four as to Plaintiffs other

than Mr. Eisenfeld, Ms. Hourihan, Mr. Fosdeck and Mr. Ellison. Plaintiffs had identified no

responsive documents as to the four, noted Plaintiffs. Accordingly, with respect to Request No.

Four, Defendant itself clarifies that it seeks an order compelling Plaintiffs to search for

documents responsive to such Request as to the remaining, six, individual Plaintiffs and to

provide any documents identified or respond that no such documents exist.

               CERTIFICATION OF GOOD FAITH EFFORTS TO CONFER

        Defendants certify that they made a good faith attempt to confer with Plaintiffs pursuant

to Local Rule 37.1. On December 9, 2019, prior to the service of objections and responses, on a

telephone conference, Plaintiffs’ counsel conferred with Defendants’ counsel to clarify certain of

Defendant’s requests for production, at which Plaintiffs’ counsel indicated that they would likely



6
 Defendant also does not expect the Requests to apply to Plaintiff Vote Solar, which is an
organization that has not installed self-generating facilities in FEUS’s service territory, unless
Vote Solar has been given custody or control of the documents requested, rather than individual
Plaintiffs, in which case, Defendant expects Vote Solar to respond.
    DEFENDANT CITY OF FARMINGTON’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
                            COMPEL DOCUMENT PRODUCTION FROM PLAINTIFFS

                                                  6
      Case 1:19-cv-00753-JAP-CG Document 46-1 Filed 01/24/20 Page 7 of 16




make objections along the lines outlined above. On January 17, 2020, on a telephone

conference, Defendants conferred with Plaintiffs’ counsel seeking responses to its requests

described above. On January 23, 2020, Defendant’s counsel reached Plaintiff’s counsel via

telephone in a further attempt to resolve differences. However, the Plaintiffs and Defendants

maintain a fundamental difference of opinion as to whether the subject requests ask for properly

discoverable evidence. For these reasons, Defendant also represents that it has determined that

this Motion is opposed under Local Rule 7.1(a).

                                          ARGUMENT

        A party is obligated to produce all documents that are: (i) in a party’s possession,

custody or control and (ii) relevant to any party’s claims or defenses, so long as it is “reasonably

calculated to lead to the discovery of admissible evidence.” Fed. R. Civ. P. Rule 26(b)(1). Fed.

R. Civ. P. 37 permits a party to move for an order compelling disclosure of information or

responses to discovery requests. F. R. Civ. P. 37(a)(4) states, “[A]n evasive or incomplete

disclosure, answer, or response must be treated as a failure to disclose, answer, or respond.”

This Court has stated, “The scope of discovery is deliberately broad: ‘The way is now clear,

consistent with recognized privileges, for the parties to obtain the fullest possible knowledge of

the issues and facts before trial.’” 7 Further, the “party opposing discovery has the burden of

proving the lack of relevance.” 8




7
  See Martinez v. Cornell Corrections of Texas, 229 F.R.D. 215, 218 (D.N.M 2005) (quoting
Hickman v. Taylor, 329 U.S. 495, 501, 67 S.Ct. 385, 91 L.Ed. 451 (1947)).
8
  See Sandoval v. Post, 2008 WL 11399521 at 1 (D.N.M. 2008) (citing Flora v. Hamilton, 81
F.R.D. 576, 578 (M.D.N.C. 1978)).
    DEFENDANT CITY OF FARMINGTON’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
                            COMPEL DOCUMENT PRODUCTION FROM PLAINTIFFS

                                                  7
       Case 1:19-cv-00753-JAP-CG Document 46-1 Filed 01/24/20 Page 8 of 16




         Defendant’s requests are relevant to the case and are “reasonably calculated to lead to the

discovery of admissible evidence.” As explained below, Defendant has an obligation to ensure

that its rates are just and reasonable. Further, Defendant may have to respond to claims for

damages for which such information is directly relevant. Plaintiffs pursue their case under the

Public Utilities Regulatory Policies Act of 1978. 9 Under PURPA, utilities subject to the statute,

such as FEUS, must provide rates for sales to PURPA facilities under certain standards,

including ensuring that such rates are “just, reasonable and in the public interest.” 10 In addition,

FEUS must ensure that its rates do “not discriminate against any qualifying facility in

comparison to rates for sales to other customers served by the electric utility.” 11 FEUS requires

the information requested to make its defense that it meets such standards.

         FEUS must demonstrate that its rates for sales to customers with on-site self-generating

facilities are just and reasonable. FEUS sought to design its rates based on cost causation

principles, such that the rates would not subsidize PURPA facilities, nor would they require the

subsidization by customers that do not own generation subject to PURPA. FEUS sought to

ensure customers pay a portion of their fixed costs and pay comparable rates through

minimization of inter and intra class subsidization. Accordingly, FEUS designed its rates

carefully to recover its fixed costs for infrastructure, wires, and other overhead, while at the same

time allocating to the relevant customer classes. The information on bids, costs, and economic

analyses sought by FEUS would help show that FEUS is meeting its mandate to its customers.



9
  Pub. L. 95-617, 92 Stat. 3117.
10
   18 C.F.R. § 292.305(a)(1)(i); see Request for Judicial Notice (“RJN”) filed contemporaneously
with this filing at Exh. A.
11
   See 18 C.F.R. § 292.305(a)(1)(ii); see RJN Exh. A.
     DEFENDANT CITY OF FARMINGTON’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
                             COMPEL DOCUMENT PRODUCTION FROM PLAINTIFFS

                                                  8
      Case 1:19-cv-00753-JAP-CG Document 46-1 Filed 01/24/20 Page 9 of 16




Information regarding installation, construction and development date(s), system description,

design, size, equipment list, performance specifications (including capacity factor), help FEUS

understand the size, quality, and types of systems sought by customers, that would factor into

FEUS’s expected system needs, as well as impact to its non-self-generating customers. In

addition, installing systems that exceed the service needs of on-site load could impact the rates of

FEUS. Accordingly, information on generator size and performance is necessary.

       Second, FEUS designs its rates to be fair to customers who install distributed generation

facilities, such as solar, to ensure that FEUS’s rate design does not jeopardize reasonable

payback periods. To be sure, as part of the transition to the Standby Service Riders, FEUS will

demonstrate that it chose to grandfather existing Net Metered solar customers in recognition of

their potential reliance on the rate structure in effect that the time of the customer’s solar

investments. The bids, costs, and economic analysis information would help FEUS demonstrate

that its rate design did not jeopardize reasonable payback periods for such facilities, and

otherwise its rates would not be discriminatory to such customers. Likewise, system

specifications, such as size, system description, performance specifications such as capacity

factor, can help FEUS demonstrate that its rates would help meet customers’ expectations of a

reasonable payback period and therefore would not be discriminatory toward them. In fact, this

is precisely why FEUS strongly encourages its customers to come in-person to discuss any

planned generation installation—to ensure expectations are reasonably set through careful

explanation of the associated change in anticipated rates and to address any concerns/questions

upfront prior to investments.




   DEFENDANT CITY OF FARMINGTON’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
                           COMPEL DOCUMENT PRODUCTION FROM PLAINTIFFS

                                                   9
       Case 1:19-cv-00753-JAP-CG Document 46-1 Filed 01/24/20 Page 10 of 16




         Plaintiffs would argue that it is the utility’s costs that are at issue and that customer’s

costs are irrelevant. Plaintiffs take a very narrow view of the ratemaking flexibility permitted by

PURPA, and accordingly, their theory of the statute and the latitude allowed to utilities drives

their interpretation of potentially relevant evidence. Unlike the determination of the price

utilities must pay to purchase power from qualifying facilities under PURPA, which results in

rates solely based on a utility’s avoided costs, 12 the calculation of the rates charged for sale of

electricity and service to FEUS’s customers—both full supply and partial requirements

customers with their own generation—take into account a variety of factors that are prioritized

and considered pursuant to the nonregulated electric utility’s ratemaking authority. For example,

the Federal Energy Regulatory Commission’s (“FERC” or “Commission”) PURPA regulations

leave the responsibility to nonregulated electric utilities, including FEUS, to establish rates for

the sale of Supplementary power, Back-up power, Maintenance power, and Interruptible power

service to cogenerators and small power producers. 13 FERC has further stated that its PURPA

“regulations allow the States and nonregulated utilities a wide degree of latitude in establishing

an implementation plan. Such latitude is necessary in order for implementation to accommodate

local conditions and concerns, so long as the final plan is consistent with statutory

requirements.” 14 The Commission further recognized a variety of local conditions, including the




12
   See 18 C.F.R. § 292.304(a)(ii)(2); see RJN Exh. B.
13
   See 18 C.F.R. § 292.305(b); see RJN Exh. A.
14
   Policy Statement Regarding the Commission’s Enf’t Role Under Section 210 of the Pub. Util.
Regulatory Policies Act of 1978, 23 FERC ¶ 61,304, 61,646 (1983); see RJN Exh. C.
     DEFENDANT CITY OF FARMINGTON’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
                             COMPEL DOCUMENT PRODUCTION FROM PLAINTIFFS

                                                    10
       Case 1:19-cv-00753-JAP-CG Document 46-1 Filed 01/24/20 Page 11 of 16




fact that economic and regulatory circumstances will vary by utility, which further supports

deferring to the manner of implementation chosen by nonregulated electric utilities. 15

         Thus, among other things, Defendant needs to understand the customer’s costs in

designing its rates to ensure that its treatment of customers with self-generating facilities, as

compared to its customers without self-generating facilities, result in just and reasonable rates

and are not disincentivized. While PURPA has existed since 1978, the proliferation of rooftop

solar is a relatively recent phenomenon, where a customer is in the novel situation of incurring

its own costs to provide electricity to itself. Prior to the introduction of wide-scale, distributed

solar generation, on-site generation to serve load was limited, for example, installed on a light

industrial site of a company that sought to be innovative in its choice of its power supply option.

Such limited installations would not have a significant impact on utility-wide rates. Now,

distributed solar generation is available and being installed to a broad range of residential and

commercial customers. Utilities have not had to address the breadth of such installations in the

equation of designing its rates until recently. Accordingly, requesting cost, bid, and economic

data is vital to defending the impact of rates that account for such distributed generation. Indeed,

FERC recently has recognized the trends on reliance in PURPA in a Notice of Proposed

Rulemaking (“NOPR”) that it issued in 2019 intended to adopt reforms to PURPA. In that

NOPR, FERC observed, inter alia, the decreased cost of renewable resources, and increased

proportion of renewable generation due in part to availability of electricity markets and due in




15
  Small Power Prod. And Cogeneration Facilities – Rates and Exemptions, Final Rule
Regarding the Implementation of Section 210 of the Public Utility Regulatory Policies Act of
1978, 10 FERC ¶ 61,150, Order No. 69 at 93-94 (Feb. 19, 1980); see RJN Exh. D.
     DEFENDANT CITY OF FARMINGTON’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
                             COMPEL DOCUMENT PRODUCTION FROM PLAINTIFFS

                                                  11
       Case 1:19-cv-00753-JAP-CG Document 46-1 Filed 01/24/20 Page 12 of 16




part to state renewable mandates, as signs that the proliferation of renewables and improved

technology has resulted in significant costs to the electric utilities that must be reconsidered to

ensure fairness to all ratepayers. 16

         Another factor should be mentioned. All of the Plaintiffs in this proceeding, excepting

organization Vote Solar, remain customers of FEUS, albeit they are or hope to be partial

requirements customers. FEUS must ensure that its rate design is non-discriminatory toward its

partial requirements customers who have installed self-generating facilities such as solar,

including Plaintiffs, as much as it must protect its customers who have not installed such on-site

generation. FEUS will show that it designed Standby Service Riders in consideration of the

utility’s existing metering capabilities, the incremental cost of adding a second meter at each

partial requirement customer’s premise and updating the associated software infrastructure at

FEUS to be able to process the data from a second meter, and the predictability of the customer

load given the self-generation technology employed. In this regard, the size, installed

technology, and specifications of a customer’s generator are important considerations with

respect to providing standby service to the customer in case their self-generating facility is

insufficient to serve their own load needs. To firm up partial requirements customers’ loads,

FEUS must hold in reserve sufficient generation, transmission and distribution capacity and

recover the cost of that capacity held in reserve for the benefit of these partial requirements

customers on the basis of installed capacity.




16
  See Qualifying Facility Rates and Requirements Implementation Issues Under the Public
Utility Regulatory Policies Act of 1978; 168 FERC ¶ 61,184 at PP 20-22 (2019); see RJN Exh. E.
     DEFENDANT CITY OF FARMINGTON’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
                             COMPEL DOCUMENT PRODUCTION FROM PLAINTIFFS

                                                  12
       Case 1:19-cv-00753-JAP-CG Document 46-1 Filed 01/24/20 Page 13 of 16




         Defendant notes that Plaintiffs have not objected that the request imposes an

unreasonable burden, except insofar (pertaining to Request No. Two) as Defendant has

reasonable access to information provided by Plaintiffs. For example, FEUS would have

reasonable access to applications to install on-site generation that have been submitted by

Plaintiffs. Regarding such documents to which FEUS would already have access, FEUS agrees

and does not require that Plaintiffs produce such information. However, as to the documents to

which FEUS does not have access, FEUS is within its rights to request such material in

discovery.

         Defendant has raised several affirmative defenses in its September 10, 2019 Answer. 17

Germane to the discussion above, Defendant has asserted that Plaintiffs have failed to state a

claim (First Affirmative Defense) by alleging a discriminatory rate when Defendant has done the

opposite. In addition, several of Defendant’s Affirmative Defenses, Seventh (Consent), Eighth

(Acts or Omissions by Plaintiff), Ninth (Waiver), Tenth (Estoppel), Twelfth (Assumption of the

Risk), are partially dependent upon demonstrating that Plaintiffs willingly contracted for solar

installations, knowing or should have knowing that the anticipated benefit received could be less

than expected. If Plaintiffs’ view of what constitutes a just and reasonable rate under 18 C.F.R. §

292.305(a)(1)(i) is defined by how quickly they recover their costs of installing the facilities,

then information as to what Plaintiffs consented to is relevant to Defendant’s defense that

Plaintiffs assumed the risk that the rates do not meet Plaintiffs’ expectations.




17
     See Doc. 10 on Court Docket Sheet.
     DEFENDANT CITY OF FARMINGTON’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
                             COMPEL DOCUMENT PRODUCTION FROM PLAINTIFFS

                                                 13
       Case 1:19-cv-00753-JAP-CG Document 46-1 Filed 01/24/20 Page 14 of 16




         Lastly, Plaintiffs have asserted disgorgement as a remedy. 18 While the remedy requested

could be interpreted to constitute simply the dollars attributed to the Riders, it is unclear if

Plaintiffs will advance a methodology to compute disgorgement, or if only partial disgorgement

is ordered, how will the amounts directed by the Court be calculated. Plaintiffs’ costs, bids and

economic information are relevant to Defendant’s preparation of a defense as to any financial

compensation directed by the Court. If the methodology for disgorgement is based on the degree

of “harm” to the Plaintiffs, cost, bid and economic information can be relevant.

                                          CONCLUSION

         For the reasons set forth above, Defendants respectfully request that the Court compel the

Plaintiffs to produce all materials responsive to Defendant’s First Requests for Production of

Documents, specifically all documents requested in response to Defendant’s Request Nos. Two,

Three, and Four, without delay.



Dated this 24th day of January, 2020.                    Respectfully submitted,

                                                          By: /s/ Sean M. Neal

                                                          SEAN M. NEAL
                                                          (pro hac vice)
                                                          Duncan, Weinberg, Genzer & Pembroke, P.C.
                                                          915 L Street
                                                          Suite 1410
                                                          Sacramento, CA 95814
                                                          Telephone: 916-498-0121
                                                          Facsimile: 916-498-9975
                                                          smn@dwgp.com


18
  See Plaintiffs’ Complaint at 15, Para. D, requesting that the Court “Order Defendant to
disgorge all money collected pursuant to the unlawful Standby Service Riders and return such
funds to the customers from whom they were collected.”
     DEFENDANT CITY OF FARMINGTON’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
                             COMPEL DOCUMENT PRODUCTION FROM PLAINTIFFS

                                                  14
   Case 1:19-cv-00753-JAP-CG Document 46-1 Filed 01/24/20 Page 15 of 16




JENNIFER BREAKELL                                   LISA S. GAST
City Attorney for the                               (pro hac vice)
    City of Farmington, New Mexico                  KRISTEN CONNOLLY McCULLOUGH
800 Municipal Drive                                 (pro hac vice)
Farmington, NM 87401                                Duncan, Weinberg, Genzer & Pembroke, P.C.
Telephone: 505-599-1122                             1667 K Street, NW
Facsimile: 505-599-1119                             Suite 700
jbreakell@fmtn.org                                  Washington, DC 20006
                                                    Telephone: 202-467-6370
                                                    Facsimile: 202-467-6379
                                                    lsg@dwgp.com
                                                    kc@dwgp.com




 DEFENDANT CITY OF FARMINGTON’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
                         COMPEL DOCUMENT PRODUCTION FROM PLAINTIFFS

                                             15
     Case 1:19-cv-00753-JAP-CG Document 46-1 Filed 01/24/20 Page 16 of 16




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 24th day of January, 2020, the foregoing

Defendant City of Farmington’s Memorandum of Points and Authorities in Support of Motion to

Compel Document Production from Plaintiffs was electronically filed with the Clerk of Court

using the CM/ECF system that will send notification of such filing to all counsel of record.



                                                     By: /s/ Sean M. Neal

                                                     SEAN M. NEAL
                                                     (pro hac vice)
                                                     Duncan, Weinberg, Genzer & Pembroke, P.C.
                                                     915 L Street
                                                     Suite 1410
                                                     Sacramento, CA 95814
                                                     Telephone: 916-498-0121
                                                     Facsimile: 916-498-9975
                                                     smn@dwgp.com




  DEFENDANT CITY OF FARMINGTON’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
                          COMPEL DOCUMENT PRODUCTION FROM PLAINTIFFS

                                                16
